Citation Nr: 0114752	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  98-08 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran perfected an appeal of a denial for 
request for repayment of unauthorized medical expenses 
provided at Tulare District Hospital on August 15, 1997.

(The issues of entitlement to service connection for a right 
eye disorder; entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional disability arising from VA 
hospitalization and medical treatment in 1997, including left 
arm neuropathy; entitlement to a compensable disability 
rating for phlebitis of the left forearm, on appeal from the 
initial grant of compensation, to include the issue of 
entitlement to an extraschedular evaluation; and entitlement 
to a compensable disability rating for a scar, residual of 
phlebitis of the left forearm, on appeal from the initial 
grant of compensation, to include the issue of entitlement to 
an extraschedular evaluation, are the subject of a separate 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to May 
1960.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 1997 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Fresno, California, 
that denied the veteran's request for repayment of 
unauthorized medical expenses provided at Tulare District 
Hospital on August 15, 1997.  The appeal has been forwarded 
to the Board by the VA regional office (RO) in Oakland, 
California.

In October 2000, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2000).


FINDINGS OF FACT

1.  In October 1997, the VAMC denied the veteran's request 
for repayment of unauthorized medical expenses provided at 
Tulare District Hospital on August 15, 1997.  

2.  A notice of disagreement (NOD) addressing this issue was 
received in March 1998.

3.  A statement of the case (SOC) was issued in June 1998, 
addressing the issue of the denial of the veteran's request 
for repayment of unauthorized medical expenses provided at 
Tulare District Hospital on August 15, 1997.  

4.  The veteran's VA Form 9 dated June 25, 1998, did not 
discuss any errors of fact or law regarding the denial of the 
request for repayment of unauthorized medical expenses 
provided at Tulare District Hospital on August 15, 1997.


CONCLUSION OF LAW

An adequate substantive appeal of the denial of the veteran's 
request for repayment of unauthorized medical expenses 
provided at Tulare District Hospital on August 15, 1997, was 
not filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

On October 24, 1997, the VAMC denied the veteran's for 
request for repayment of unauthorized medical expenses 
provided at Tulare District Hospital on August 15, 1997, and 
he was notified of his appellate rights.  In March 1998, the 
veteran filed an NOD with the October 1997 decision.  In June 
1998, the veteran and his representative were provided an SOC 
addressing the issue of his request for repayment of 
unauthorized medical expenses provided at Tulare District 
Hospital on August 15, 1997.  The veteran was told to read 
the instructions on the enclosed appeal form carefully.  A 
blank VA Form 9 was thereafter received, dated June 25, 1998.  
There was no reference to the request for repayment of 
unauthorized medical expenses.

The Board wrote to the veteran in January 2001 notifying him 
of its intention to consider issue of the adequacy of the 
allegations of error of fact or law in a substantive appeal 
regarding the denial for request for repayment of 
unauthorized medical expenses provided at Tulare District 
Hospital on August 15, 1997.  A copy of the letter was sent 
to the veteran's representative.  The Board further informed 
the veteran that he had 60 days within which to present 
written argument or request a hearing to present oral 
argument on the question of adequacy of the appeal.  In 
February 2001, the veteran responded that he did not want to 
appear at a hearing.


II.  Legal analysis

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see VAOPGCPREC 9-99 (August 18, 1999).  The initial question 
that must be resolved is whether the Board has jurisdiction 
to consider the foregoing issue. 

In January 2001, the veteran and his representative were 
given notice that the Board was going to consider whether the 
substantive appeal concerning the denial for request for 
repayment of unauthorized medical expenses provided at Tulare 
District Hospital on August 15, 1997 was adequate and given 
an opportunity to request a hearing or present argument 
related to this issue.  See 38 C.F.R. § 20.203 (2000).  
Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board's consideration of 
this issue does not violate the veteran's procedural rights.  
The January 2001 letter to the veteran provided him notice of 
the pertinent regulations, as well as notice of the Board's 
intent to consider the issue.  He was given 60 days to submit 
argument on this issue and provided an opportunity to request 
a hearing.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2000).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202 (2000).  
The NOD and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.300 (2000). 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (2000).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (2000). 

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2000).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(2000).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the SOC 
addressed multiple issues, the appeal must either indicate 
that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 
(2000).

The decision of October 1997 denied the veteran's request for 
repayment of unauthorized medical expenses provided at Tulare 
District Hospital on August 15, 1997.  A timely NOD 
addressing this issue was received in March 1998 and an SOC 
was issued in June 1998.  The SOC notified the veteran that 
he should carefully read the instructions on the enclosed 
appeal form.  A blank VA Form 9 was received dated June 25, 
1998.  There was no reference to the denial of the request 
for repayment of unauthorized medical expenses.  No 
correspondence was received after issuing the SOC that 
indicated any continued disagreement with the denial of the 
foregoing claim between October 24, 1997, and October 24, 
1998, the date marking the end of the one year period from 
notice of the decision. 

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000); 
see Roy v. Brown, 5 Vet. App. 554 (1993).  In this case, the 
veteran filed a VA Form 9 in June 1998 that was blank in the 
section in which he was instructed to "[s]tate in specific 
details the benefits sought on appeal and your reasons for 
believing that the action appealed is erroneous."  At no 
place on the form or in accompanying correspondence did the 
veteran provide this information.  The veteran did not allege 
any error of law or fact regarding the denial of the request 
for repayment of unauthorized medical expenses.  An 
application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of the issue, so any purported appeal 
is not in conformity with the law.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.101(a), 20.200, and 20.202 (2000); YT v. Brown, 9 Vet. 
App. 195 (1996).


ORDER

The veteran having failed to perfect an appeal, the request 
for repayment of unauthorized medical expenses provided at 
Tulare District Hospital on August 15, 1997, is dismissed.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

